 

Case 7:19-cv-00407 Document5 Filed on 12/17/19 in TXSD Page 1 of 1
. , ‘ United States District Court ,
Southern District of Texas

FILED
- IN THE UNITED STATES DISTRICT COURT DEC 17 2019
FOR THE SOUTHERN DISTRICT OF TEXAS | oe
-MCALLEN DIVISION 5 David J. Bradley, Clerk of Court - . -
UNITED STATES OF AMERICA, — g |

Plaintiff §

v. § CIVIL ACTION NO. 7:19-cv-00407
23.311 ACRES OF LAND, MORE ORLESS, §
SITUATE IN HIDALGO COUNTY, STATE ~ §
OF TEXAS, AND FRANK SCHUSTER g
FARMS INC., ET AL,, §
Defendants. "§

. CLERK’S RECEIPT
I, David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereby certify that on December 16, 201 9, Ireceived from the United.States of America, —
plaintiff hereia, and deposited into the Registry of the Court, Check No. 8736-01855437 dated
December 6, 2019, for the total sum of , THREE HUNDRED TEN THOUSAND EIGHT
HUNDRED SEVENTY THREE DOLLARS AND NO/100 ($310,873.00), being the estimated

amount of just compensation in the above entitled condemnation proceeding.
CLERK, UNITED STAT ES DISTRICT COURT

- ap \i

Deputy Clerk S
